939 N.E.2d 1095 (2011)
In the Matter of F. Scott STUARD, Respondent.
No. 12S00-1006-DI-324.
Supreme Court of Indiana.
January 14, 2011.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: In 2004, Respondent filed a personal injury complaint on behalf of a client. Respondent then failed to respond to discovery requests, to the court's warning that failure to respond would result in dismissal with prejudice, and to the client's attempts to contact him. The trial court eventually dismissed the case with prejudice. Respondent did not immediately inform the client of the dismissal. Several months later, Respondent told the client and wrote him a check for $15,000 to compensate for the loss, telling the client that he would provide additional compensation if the client could produce evidence of further damages. Respondent did not advise the client to seek independent counsel before accepting the $15,000.
The parties cite no facts in aggravation. The parties cite the following facts in mitigation: (1) Respondent has no disciplinary history; and (2) Respondent was cooperative with the Commission.
Violations: The parties agree that Respondent violated these Indiana Professional Conduct Rules prohibiting the following misconduct:
1.3: Failure to act with reasonable diligence and promptness.
1.4(a)(3): Failure to keep a client reasonably informed about the status of a matter.
1.4(b): Failure to explain a matter to the extent reasonably necessary to permit a client to make informed decisions.
1.8(h)(2): Settling a malpractice claim with an unrepresented client without advising the client in writing of the desirability of seeking advice from independent counsel.
8.4(c): Engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.
Discipline: The parties propose the appropriate discipline is a 60-day suspension with automatic reinstatement. The Court, having considered the submissions of the parties, now approves the agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of 60 days, beginning February 25, 2011. Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of the period of suspension, provided there are no other suspensions then in effect, Respondent shall be automatically reinstated to the practice of law, subject to the conditions of Admission and Discipline Rule 23(4)(c).
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
*1096 The Clerk is directed to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.